                                                                                                     0

                                                                              FILED
                                                                   CLERK. U.S. DISTRICT COURT
 1

 a                                                                      OCT 23 2018
 3                                                              C ENT{~AL DfSTRIC? JF CALiFOR'Vlgl
                                                                BY ~ ~,                   DEFiiiY
4

 5

 6

                        UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     Case No..         C~ i"~- — ~~ ~— (~

11                        Plaintiff,

12             vs.                                 ORDER OF DETENTION AFTER HEARING
                                                     [Fed.R.Crim.P. 32.1(a)(6);
13       ~1 1~~~Z       V ~ Li~R-~ L
                                   s~l—               18 U.S.C. 3143(a)]

14
                          Defendant.
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant    issued   by    the   United       States    District         Court       for    the

20   ~~~-~'c~ ~c,(~ ~i't               for alleged violation{s) of the terms and

21   conditions of his/her [probation] [supervised release]; and

22          The   Court    having   conducted      a    detention       hearing        pursuant      to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24          The Court finds that:

25   A.    (        The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. ~ 3142(b) or (c).                        This finding is

28          based on    /~~   J~(n -~i ~A~ ~na~'FS,rt~..~        r -n~ F~ ~v a, ~ ,(Y ('~,.rLC~
 1

2

3

4         and/or

5    B.   ( )   The defendant has not met his/her burden of establishing by

6         clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. § 3142(b) or (c).   This finding is based

 9        on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16
                 r °~~ I`~
17   Dated:

18

19

20                                         UNITES STATES MAGISTRATE JUDGE
                                                    ry ~ 9 f (~ ;~
21

22

23

24

25

26

27

28

                                       E
